Exhibit 10.1

 

FORBEARANCE AND LIMITED WAIVER TO CREDIT AGREEMENT

 

This Forbearance and Limited Waiver to Credit Agreement (this “Forbearance and
Limited Waiver”) is entered into as of June 14, 2019 by and between Monitronics
International, Inc., a Texas corporation (the “Borrower”), each other Loan Party
to the Credit Agreement (as defined herein), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and certain
Lenders party hereto.

 

RECITALS

 

A.            The Borrower is a party to that certain Credit Agreement dated as
of March 23, 2012, by and among the Borrower, the Administrative Agent, and the
Lenders from time to time party thereto, as amended by Amendment No. 1 to Credit
Agreement and Consent dated as of November 7, 2012, Amendment No. 2 to Credit
Agreement dated as of March 25, 2013, Amendment No. 3 to the Credit Agreement
and Amendment No. 1 to Guaranty Agreement dated as of August 16, 2013, Amendment
No. 4 to Credit Agreement dated as of February 17, 2015, Amendment No. 5 to
Credit Agreement dated as of April 9, 2015, Amendment No. 6 to Credit Agreement
dated as of September 30, 2016, and Amendment No. 7 to Credit Agreement dated as
of December 29, 2016 (as so amended, the “Credit Agreement”).

 

B.            As of April 1, 2019, the Specified Defaults (as defined in
Section 4 hereof) have occurred and are continuing. The Borrower has requested
that the Required Revolving Lenders agree, during the Forbearance and Waiver
Period (as defined in Section 4 hereof), to (a) continue to provide Credit
Extensions under the Credit Agreement notwithstanding the existence of the
Specified Defaults, and (b) temporarily forbear on enforcement of the Specified
Defaults, subject to the terms and conditions contained in this Forbearance and
Limited Waiver.

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the Administrative
Agent and the Borrower hereby acknowledge, agree and consent to the following:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement.

 

2.             Interpretation. The rules of interpretation set forth in
Section 1.02 of the Credit Agreement shall be applicable to this Forbearance and
Limited Waiver and are incorporated herein by this reference.

 

3.             Acknowledgment by the Borrower.

 

(a)           The Borrower hereby acknowledges and agrees that (i) as of
April 1, 2019, the Specified Defaults have occurred and are continuing; and
(ii) should any Specified Defaults constitute or mature into, after the
expiration of any applicable grace period under the Credit Agreement, an Event
of Default, all Obligations under the Loan Documents could be declared
immediately due and payable, and each of the Administrative Agent and the
Lenders would have full legal right to exercise any and all of their respective
rights and remedies under the Loan Documents or otherwise available at law and
in equity with respect thereto.

 

(b)           Each Loan Party acknowledges and agrees that this Forbearance and
Limited Waiver shall not in any manner limit or restrict any rights or remedies
available to the Administrative Agent or the Lenders under the Credit Agreement
or the other Loan Documents,

 

--------------------------------------------------------------------------------



 

as amended hereby, or under applicable law as a result of any Default or Event
of Default now or hereafter existing other than solely with respect to the
Forbearance and Limited Waiver of Conditions Precedent set forth in Section 4
hereof, with respect to the Specified Defaults during the Forbearance and Waiver
Period. The Borrower agrees that its Obligations to the Administrative Agent and
the Lenders as evidenced by or otherwise arising under the Credit Agreement and
the other Loan Documents, except as expressly modified in this Forbearance and
Limited Waiver upon the terms set forth herein, are, by the Borrower’s execution
of this Forbearance and Limited Waiver, ratified and confirmed in all respects
and the Borrower confirms that its Obligations under the Loan Documents are not
subject to any claims or defenses whatsoever.

 

(c)          Each Loan Party acknowledges and agrees that this Forbearance and
Limited Waiver is limited in time and scope and is subject to the terms and
conditions set forth herein. Each Loan Party further acknowledges and agrees
that on the Forbearance and Waiver Termination Date all of the conditions
precedent to Credit Extensions contained in the Credit Agreement with respect to
the absence of the Specified Defaults shall be reinstated automatically, ab
initio, without further action by the Administrative Agent or any of the
Lenders.

 

(d)         Other than solely with respect to the Forbearance and Limited Waiver
of Conditions Precedent set forth in Section 4 hereof, each Loan Party
acknowledges and agrees that no waiver or forbearance with respect to the
Specified Defaults is granted or made pursuant to this Forbearance and Limited
Waiver and the Administrative Agent and the Lenders reserve and shall be
entitled to exercise all rights and remedies in respect thereof under the Credit
Agreement, the other Loan Documents and applicable law.

 

4.           Forbearance and Limited Waiver of Conditions Precedent. During the
period (the “Forbearance and Waiver Period”) commencing on the Forbearance and
Limited Waiver Effective Date (as defined herein) and ending on the date (the
“Forbearance and Waiver Termination Date”) which is the earliest to occur of
(a) July 3, 2019 or (b) the occurrence of a Forbearance and Limited Waiver
Termination Event (as defined herein), the Revolving Lenders hereby agree, with
reference to Section 10.01(b) of the Credit Agreement, to (i) forbear from
exercising their rights and remedies under the Credit Agreement and the other
Loan Documents with respect to the Specified Defaults (the “Forbearance”) and
(ii) waive the condition to Credit Extensions consisting of Revolving Credit
Loans and Letters of Credit set forth in Section 4.02(b) of the Credit Agreement
(the “Limited Waiver of Conditions Precedent”) solely to the extent that such
condition would not be satisfied due to the occurrence and continuance of the
following Defaults and Events of Default:

 

(a)         any Default or Event of Default arising due to the failure of the
Borrower to satisfy the requirement of Section 6.01(a) of the Credit Agreement
that the report and opinion of Ernst & Young, KPMG or another independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders delivered with respect to the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of the fiscal
year ended December 31, 2018, and the related consolidated statement of income
or operations, and consolidated statement of changes in shareholders’ equity,
and cash flows for such fiscal year, not include an explanatory paragraph
expressing substantial doubt about the ability of the Borrower or any Loan Party
to continue as a going concern or any qualification or exception as to the scope
of such audit;

 

(b)         any Default or Event of Default under Section 8.01(b) of the Credit
Agreement, resulting from the Consolidated Senior Secured Eligible RMR Leverage
Ratio exceeding the limit

 

2

--------------------------------------------------------------------------------



 

specified in Section 7.11(c) of the Credit Agreement as of the fiscal quarter
ended March 31, 2019; and

 

(c)             any Default or Event of Default under Section 8.01(e) of the
Credit Agreement, resulting from the Borrower’s failure to make the interest
payment due on April 1, 2019 under the Senior Unsecured Notes

 

(the Defaults and Events of Default set forth in clauses (a) through
(c) referred to herein, collectively, as the “Specified Defaults”).

 

As used herein, “Forbearance and Limited Waiver Termination Event” means:
(i) the occurrence of any Default or Event of Default under the Credit Agreement
other than the Specified Defaults; (ii) the failure of the Borrower to comply
with any of the terms and requirements of this Forbearance and Limited Waiver;
(iii) the acceleration of the 9.125% Senior Notes due 2020 (the “Notes”) issued
pursuant to that certain Indenture dated as of March 23, 2012 (the “Notes
Indenture”) by and among the Borrower, the guarantors party thereto, and U.S.
Bank National Association, as trustee (in such capacity, the “Notes Trustee”);
(iv) any action by the Notes Trustee and/or any holder of the Notes to exercise
rights or remedies pursuant to the Notes Indenture after an Event of Default (as
defined in the Notes Indenture); (v) any direction by the Required Lenders that
the Administrative Agent exercise any rights or remedies pursuant to
Section 8.02 of the Credit Agreement; (vi) any action by any Loan Party, or any
of their officers, directors, shareholders or affiliates of the Borrower to
assert any claim against the Administrative Agent or the Lenders; (vii) the
termination of that certain Restructuring Support Agreement dated as of May 20,
2019 (the “RSA”) for any reason; or (viii) any modification to the RSA that
materially and adversely impacts the proposed treatment of the Revolving Credit
Lenders or the legal or equitable rights of the Revolving Credit Lenders.

 

Upon the Forbearance and Waiver Termination Date, (i) the Forbearance and
Limited Waiver of Conditions Precedent shall terminate automatically and be of
no further force or effect, and (ii) subject to the terms of the Loan Documents
and applicable law, the Administrative Agent and each Lender shall be free in
its sole and absolute discretion, without limitation, to proceed to enforce any
or all of its rights and remedies set forth in the Credit Agreement, the other
Loan Documents and applicable law. In furtherance of the foregoing each Loan
Party acknowledges and confirms that, subject to the Forbearance and Limited
Waiver of Conditions Precedent, all rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents and applicable law with respect
to the Borrower or any other Loan Party shall continue to be available to the
Administrative Agent and the Lenders. For the avoidance of doubt, each Loan
Party acknowledges and confirms that the agreement of the Administrative Agent
and the Lenders signatory hereto temporarily to forbear shall not apply to nor
preclude any remedy available to the Administrative Agent or the Lenders in
connection with any proceeding commenced under any bankruptcy or insolvency law,
including, without limitation, to any relief in respect of adequate protection
or relief from any stay imposed under such law. The parties hereto agree that
the running of all statutes of limitation and the doctrine of laches applicable
to all claims or causes of action that the Administrative Agent or any Lender
may be entitled to take or bring in order to enforce its rights and remedies
against the Borrower or any other Loan Party are, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period. For the
avoidance of doubt, no grace period or period required for a Default to mature
or become an Event of Default shall be tolled or suspended by this Forbearance.

 

5.                Conditions Precedent to Effectiveness. This Forbearance and
Limited Waiver shall become effective on the date (the “Forbearance and Limited
Waiver Effective Date”) upon which each of the conditions precedent set forth
below have been satisfied:

 

3

--------------------------------------------------------------------------------



 

(a)             the Administrative Agent (or its counsel) shall have received a
counterpart of this Forbearance and Limited Waiver signed by each of the
Borrower, the Administrative Agent and the Required Revolving Lenders;

 

(b)             except with respect to the Specified Defaults, the
representations and warranties of the Borrower contained in Article V of the
Credit Agreement or any other Loan Document are true and correct in all material
respects (or with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Forbearance and Limited Waiver
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except that the representations and warranties contained in Sections 5.05(a) and
(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;

 

(c)             payment in full of all reasonable and documented outstanding
fees and expenses of advisors to the Administrative Agent (including Morgan,
Lewis & Bockius LLP, Winstead PC and Getzler Henrich & Associates LLC) invoiced
at least two (2) Business Days prior to the date hereof; and

 

(d)             receipt by the Administrative Agent, for the pro rata benefit of
each Lender executing and delivering its signature page to this Forbearance and
Limited Waiver to the Administrative Agent or its counsel on or prior to 5:00
p.m., New York time, on June 11, 2019, of a fee in the amount of $368,750.

 

6.                Agreements of the Loan Parties. The Loan Parties acknowledge
and agree that the Limited Waiver of Conditions Precedent and Forbearance are of
immediate and material benefit, financial and otherwise, to the Loan Parties,
and that neither the Administrative Agent nor the Required Revolving Lenders
were or are under any obligation to enter into this Forbearance and Limited
Waiver. In consideration of the Administrative Agent’s and the Required
Revolving Lenders’ willingness to provide the Limited Waiver of Conditions
Precedent and the Forbearance on the terms and conditions herein, the Loan
Parties agree that, from and after the date hereof, notwithstanding anything to
the contrary in the Credit Agreement and notwithstanding any termination or
expiration of the Forbearance and Waiver Period: the Administrative Agent shall
be entitled, either directly or indirectly through its counsel, to retain a
financial advisor for the benefit of the Administrative Agent and the Revolving
Lenders who are not also Term B-2 Lenders, with the Loan Parties agreeing to
cooperate with and provide financial information to such financial advisor and
to reimburse the Administrative Agent, upon demand therefor, for the reasonable
and documented fees and expenses of such financial advisor (it being
acknowledged and agreed that all such reasonable and documented fees and
expenses of the Administrative Agent’s counsel and any such financial advisor
shall constitute Obligations under the Credit Agreement and the other Loan
Documents).

 

7.                Additional Covenants. The Borrower (a) agrees that the maximum
principal amount of outstanding Revolving Credit Borrowings and L/C Borrowings
shall not, at any time during the Forbearance and Waiver Period, exceed
$195,000,000 without the prior written consent of the Required Revolving
Lenders, (b) agrees that, from and after April 1, 2019, no Revolving Credit
Loans shall be made as, converted to, or continued at the end of the relevant
Interest Period as, Eurodollar Rate Loans but shall instead only be made as,
converted to, or continued as, Base Rate Loans, (c) covenants and agrees that it
shall fully cooperate with the Administrative Agent and the Lenders and shall
promptly provide all information, reports and statements reasonably requested by
the Administrative Agent or any Lender other than reports, information or other
materials that are subject to attorney-client privilege or

 

4

--------------------------------------------------------------------------------



 

similar privilege or constitutes attorney work product, (d) hereby authorizes
and directs its financial advisors, including Moelis & Company LLC and FTI
Consulting Inc. (collectively, the “Financial Advisors”) to provide the
Administrative Agent and Lenders with copies of reports and other information or
materials prepared or reviewed by the Financial Advisors as the Administrative
Agent or any Lender may reasonably request other than reports, information or
other materials that are subject to attorney-client privilege or similar
privilege or constitutes attorney work product, and (e) hereby consents to the
advisors to the Term B-2 Lenders providing information to the Revolving Credit
Lenders; provided further that any reports, information or other materials
provided under clauses (c), (d) and (e) shall constitute “Information” and shall
be subject to the confidentiality provisions of Section 10.07 of the Credit
Agreement.

 

8.                Reference to and Effect Upon the Credit Agreement. The Credit
Agreement and the other Loan Documents shall remain in full force and effect,
and are hereby ratified and confirmed, except, in each case, as expressly
modified by this Forbearance and Limited Waiver. Nothing in this Forbearance and
Limited Waiver shall be interpreted as, or deemed to entitle any Loan Party to,
any other waiver, consent, amendment or other modification of any of the terms,
conditions, representations, warranties or covenants contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Forbearance and Limited Waiver shall constitute a Loan Document for all purposes
as of the Forbearance and Limited Waiver Effective Date and all references to
the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
shall mean and be a reference to the Credit Agreement, after giving effect to
this Forbearance and Limited Waiver.

 

9.                Effect and Construction of Forbearance and Limited Waiver.
Except as otherwise expressly provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms, and neither this Forbearance and Limited Waiver nor the
making of any Loans or other Credit Extensions simultaneously herewith or
subsequent hereto shall be construed to: (i) impair the validity, perfection or
priority of any lien or security interest securing the Obligations; (ii) waive
or impair any rights, powers or remedies of the Administrative Agent or the
Lenders under the Credit Agreement and the other Loan Documents upon the
Forbearance and Waiver Termination Date, with respect to the Specified Defaults
or otherwise; (iii) constitute an agreement by the Administrative Agent or the
Lenders or require the Administrative Agent or the Lenders to extend the
Forbearance and Waiver Period or further forbear from exercising its rights and
remedies under the Credit Agreement, the Loan Documents or applicable law,
extend the term of the Credit Agreement or the time for payment of any of the
Obligations; (iv) amend or modify, beyond the Limited Waiver of Conditions
Precedent, the conditions precedent to any Credit Extension contained in the
Credit Agreement; (v) require the Administrative Agent or the Lenders to make
any Loans or other Credit Extensions to the Borrower after the occurrence of the
Forbearance and Waiver Termination Date, other than in the Administrative
Agent’s and the Lenders’ sole and absolute discretion; or (vi) constitute a
waiver of any right of the Administrative Agent’s or the Lenders to insist on
strict compliance by the Borrower with each and every term, condition and
covenant of this Forbearance and Limited Waiver and the Loan Documents, except
as expressly otherwise provided herein.

 

10.              Representations, Warranties, Covenants and Acknowledgments;
Release. To induce the Administrative Agent and Lenders to enter into this
Agreement:

 

(a)              Each Loan Party represents and warrants that, upon and after
giving effect to this Forbearance and Limited Waiver, (i) except for the
Specified Defaults, each of the representations and warranties made by it under
the Loan Documents, other than representations and warranties that speak as of
an earlier specified date, are true and correct in all material respects (other
than to the extent that any

 

5

--------------------------------------------------------------------------------



 

representation and warranty is already qualified as to “materiality” or
“Material Adverse Effect”, in which case, such representation and warranty shall
be true and correct in all respects), (ii) it has the power and authority and is
duly authorized to enter into, deliver and perform this Forbearance and Limited
Waiver, (iii) this Forbearance and Limited Waiver, the Credit Agreement and each
of the other Loan Documents to which it is a party is the legal, valid and
binding obligation thereof, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or in law), (iv) the execution, delivery and performance of
this Forbearance and Limited Waiver in accordance with its terms do not and will
not, with the passage of time, the giving of notice or otherwise: (A) require
approval of any Governmental Authority or violate any applicable law relating
thereto; (B) conflict with, result in a breach of or constitute a default under
(1) the articles or certificate of incorporation or organization or by-laws or
operating agreement thereof; (2) any indenture, material agreement or other
material instrument to which it is a party or by which any of its properties may
be bound, or (3) any approval of a Governmental Authority relating thereto; or
(C) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by it other than
Permitted Liens and (v) there exists no Default or Event of Default (other than
the Specified Defaults);

 

(b)             Each Loan Party (i) agrees that this Forbearance and Limited
Waiver is not intended to be, and is not, a novation of any of the Loan
Documents or any of the Obligations thereunder and does hereby ratify, confirm
and reaffirm each of the agreements, covenants, and undertakings made by it
under the Credit Agreement and each and every other Loan Document executed by it
in connection therewith or pursuant thereto, in each case, as modified by this
Forbearance and Limited Waiver, as if such Loan Party were making said
agreements, covenants and undertakings on the effective date hereof, except with
respect to such agreements, covenants and undertakings which, by their express
terms, are applicable only to a prior specified date, (ii) ratifies and confirms
all of its Obligations to the Administrative Agent and the Lenders and
(iii) confirms that the Obligations are and remain secured pursuant to the
Collateral Documents and pursuant to all other instruments and documents
executed and/or delivered by the Loan Parties, as security for the Obligations;
and

 

(c)             On and as of the date of this Forbearance and Limited Waiver,
and as a material inducement to the Administrative Agent and Required Revolving
Lenders entering into this Forbearance and Limited Waiver, each Loan Party, on
behalf of itself and its respective successors and assigns and legal
representatives, hereby forever releases and discharges the Administrative Agent
and each of the Lenders and any and all of the Administrative Agent’s and such
Lender’s attorneys, agents, servants, predecessors, successors, assigns and
assignors, officers, directors and shareholders, jointly and severally, from any
and all claims, rights of offset, defenses, counterclaims, objections, demands,
controversies, actions, causes of actions, obligations, liabilities, costs,
expenses, attorneys’ fees and damages of whatsoever nature and kind, in law or
in equity, past or present, known or unknown, suspected or unsuspected, from the
beginning of time to the date hereof, pertaining to this Forbearance and Limited
Waiver, the Credit Agreement, the Collateral Documents, and the Obligations.

 

11.            Costs and Expenses.         The Borrower hereby affirms its
obligation under Section 10.04 of the Credit Agreement to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution and delivery of this Forbearance and Limited Waiver,
including but not limited to the reasonable fees, charges and disbursements of
counsel for the Administrative Agent with respect thereto.

 

12.            Governing Law; etc. This Forbearance and Limited Waiver shall be
governed by, and construed in accordance with, the law of the State of New York.
This Forbearance and Limited Waiver is subject to the provisions of Sections
10.14 and 10.15 of the Credit Agreement relating to submission to

 

6

--------------------------------------------------------------------------------



 

jurisdiction, venue, service of process and waiver of right to trial by jury,
the provisions which are by this reference incorporated herein in full.

 

13.            Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

14.            Counterparts. This Forbearance and Limited Waiver may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Forbearance and Limited Waiver by telecopy or other
electronic imaging means (including “.pdf”) shall be effective as delivery of a
manually executed counterpart of this Forbearance and Limited Waiver.

 

15.            Severability. If any provision of this Forbearance and Limited
Waiver or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Forbearance and Limited Waiver and the other Loan Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

16.            Entire Agreement. This Forbearance and Limited Waiver sets forth
the entire agreement and understanding of the parties with respect to the
waivers to the Credit Agreement set forth herein and supersedes all prior
understandings and agreements, whether written or oral, between the parties
hereto relating to such waivers. No representation, promise, inducement or
statement of intention has been made by any party that is not embodied in this
Forbearance and Limited Waiver, and no party shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention not set
forth herein.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Forbearance and Limited
Waiver as of the date and year first above written.

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

MIBU SERVICER INC.

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

MONITRONICS CANADA, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

PLATINUM SECURITY SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MI SERVICER LP, LLC

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

 

LIVEWATCH SECURITY, LLC

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MONITRONICS FUNDING LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

MONITRONICS SECURITY LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

SECURITY NETWORKS LLC

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

[BANK OF AMERICA N.A., As Administrative Agent]

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------



 

[FORBEARING LENDER]

 

[Monitronics Forbearance and Limited Waiver — Signature page]

 

--------------------------------------------------------------------------------